Mitchell, J.
General damages — that is, such as the law presumes necessarily to have accrued from the wrong complained of— need not be specially alleged.. To this class belongs the loss of profits to spring as the direct result of work done at a contract price, and which are prevented by the wrongful act of the defendant. Burrell v. New York & Saginaw Salt Co., 14 Mich. 34. And when the contract is entire, and the breach total, the plaintiff may recover his whole damages, present and prospective, for the loss of his contract, in a single action, and these may be established by showing the difference between the contract price and what it would have cost the plaintiff to perform. In .this case the contract, although providing for the performance of services for the period of two years, was an entire one, and the breach of it, by defendant’s repudiating it and declaring it at-an end, was a total one. Hence plaintiffs were entitled to recover in this action all their damages'for loss of profits during the whole of the unexpired term of the contract. These propositions, which are almost elementary, cover all of defendant’s assignments of error.
Order affirmed.